DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/18/2022 has been entered.  
Claims 1-4 and 6-15 are pending.  
Claim 5 is cancelled.  
Claims 1-4 and 6-15 stand rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (Pub. No.: US 20190149257 A1), hereafter referred to as Jiang.  
In regard to Claim 1, Jiang teaches A method, performed by a base station (method 100 can be performed at a serving node, for example a BS, like a node B (NodeB or NB), Para. 35, FIG. 1), of providing synchronization signal block indication information in a wireless communication system (transmit information about different numerologies to terminal devices by using common downlink transmission resource, like Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), Para. 34), the method comprising: configuring the synchronization signal block indication information (the required resource for PBCH/PSS/SSS, Para. 40), based on information (the required resource for PBCH/PSS/SSS depends on the definition of PRB and numerology, Para. 40) regarding an uplink-downlink (5G specification, Para. 39) slot configuration (there are two slots in a TTI, Para. 41) and a ratio between a subcarrier spacing (The number of symbols scales with the ratio of the current subcarrier spacing, Para. 41) at which the synchronization signal block is transmitted (The required symbols for PSS/SSS can be determined similarly as for the PBCH, Para. 41) and a subcarrier spacing (and the predetermined subcarrier spacing 15 KHz, Para. 41) to which the uplink-downlink (5G specification, Para. 39) slot configuration (there are two slots in a TTI, Para. 41) is allocated (The resources for the common PBCH/PSS/SSS may include n physical resource blocks (PRBs) and has a fixed subcarrier spacing. The fixed subcarrier spacing may include, for example, 15 KHz, similar to that in the legacy system, Para. 40).  
Jiang teaches transmitting the configured synchronization signal block indication information to a terminal (in step S101, information about at least two numerologies is transmitted in common downlink transmission resource.  The common downlink transmission resource is resource which can be used to notify all terminal devices of the information about the numerologies, Para. 36, FIG. 1).  
Jiang teaches transmitting at least one synchronization signal block, based on the configured synchronization signal block indication information (In numerology multiplexing, the common downlink transmission resource for the numerologies, like PBCH/PSS/SSS, Para. 40, FIG. 3.  At step 102, it may multiplex the at least two numerologies in the same frequency band based on the information about the numerologies, Para. 53, FIG. 1).  


In regard to Claim 6, Jiang teaches A method, performed by a terminal (notify all terminal devices of the information about the numerologies, Para. 36, FIG. 1.  Method 1000 can be implemented at a terminal device, Para. 67, FIG. 10), of providing a synchronization signal block in a wireless communication system (transmit information about different numerologies to terminal devices by using common downlink transmission resource, like Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), Para. 34), the method comprising: receiving information (transmit information about different numerologies to terminal devices by using common downlink transmission resource, like Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), Para. 34.  Step 1001, in which information about at least two numerologies in common downlink transmission resource is received, Para. 68, FIG. 10) regarding an uplink-downlink (5G specification, Para. 39) slot configuration (there are two slots in a TTI, Para. 41) and synchronization signal block indication information (the required resource for PBCH/PSS/SSS, Para. 40) from a base station (method 100 can be performed at a serving node, for example a BS, like a node B (NodeB or NB), Para. 35, FIG. 1).  
Jiang teaches identifying the synchronization signal block indication information (the required resource for PBCH/PSS/SSS, Para. 40), based on information (the required resource for PBCH/PSS/SSS depends on the definition of PRB and numerology, Para. 40) regarding the uplink-downlink (5G specification, Para. 39) slot configuration (there are two slots in a TTI, Para. 41) and a ratio between a subcarrier spacing (The number of symbols scales with the ratio of the current subcarrier spacing, Para. 41) at which the synchronization signal block is transmitted (The required symbols for PSS/SSS can be determined similarly as for the PBCH, Para. 41) and a subcarrier spacing (and the predetermined subcarrier spacing 15 KHz, Para. 41) to which the uplink-downlink (5G specification, Para. 39) slot configuration (there are two slots in a TTI, Para. 41) is allocated (The resources for the common PBCH/PSS/SSS may include n physical resource blocks (PRBs) and has a fixed subcarrier spacing. The fixed subcarrier spacing may include, for example, 15 KHz, similar to that in the legacy system, Para. 40).  
Jiang teaches receiving at least one synchronization signal block, based on the identified synchronization signal block indication information (In numerology multiplexing, the common downlink transmission resource for the numerologies, like PBCH/PSS/SSS, Para. 40, FIG. 3.  In step 1002, the at least two numerologies are multiplexed in a same frequency band based on the information about the at least two numerologies, Para. 69, FIG. 10).  


In regard to Claim 11, Jiang teaches A base station (method 100 can be performed at a serving node, for example a BS, like a node B (NodeB or NB), Para. 35, FIG. 1) which provides synchronization signal block indication information in a wireless communication system (transmit information about different numerologies to terminal devices by using common downlink transmission resource, like Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), Para. 34), the base station comprising: a transceiver (apparatus 1100 may comprise an information transmission module 1101, Para. 76, FIG. 11); and a controller coupled to the transceiver (numerology multiplexing module 1102, Para. 76, FIG. 11) and configured to: configure the synchronization signal block indication information (the required resource for PBCH/PSS/SSS, Para. 40), based on information (the required resource for PBCH/PSS/SSS depends on the definition of PRB and numerology, Para. 40) regarding an uplink-downlink (5G specification, Para. 39) slot configuration (there are two slots in a TTI, Para. 41) and a ratio between a subcarrier spacing (The number of symbols scales with the ratio of the current subcarrier spacing, Para. 41) at which the synchronization signal block is transmitted (The required symbols for PSS/SSS can be determined similarly as for the PBCH, Para. 41) and a subcarrier spacing (and the predetermined subcarrier spacing 15 KHz, Para. 41) to which the uplink-downlink (5G specification, Para. 39) slot configuration (there are two slots in a TTI, Para. 41) is allocated (The resources for the common PBCH/PSS/SSS may include n physical resource blocks (PRBs) and has a fixed subcarrier spacing. The fixed subcarrier spacing may include, for example, 15 KHz, similar to that in the legacy system, Para. 40).  
Jiang teaches transmit the configured synchronization signal block indication information to a terminal (in step S101, information about at least two numerologies is transmitted in common downlink transmission resource.  The common downlink transmission resource is resource which can be used to notify all terminal devices of the information about the numerologies, Para. 36, FIG. 1).  
Jiang teaches transmit at least one synchronization signal block, based on the configured synchronization signal block indication information (In numerology multiplexing, the common downlink transmission resource for the numerologies, like PBCH/PSS/SSS, Para. 40, FIG. 3.  At step 102, it may multiplex the at least two numerologies in the same frequency band based on the information about the numerologies, Para. 53, FIG. 1).  


In regard to Claim 15, Jiang teaches A terminal (notify all terminal devices of the information about the numerologies, Para. 36, FIG. 1.  Method 1000 can be implemented at a terminal device, Para. 67, FIG. 10) which receives a synchronization signal block in a wireless communication system (transmit information about different numerologies to terminal devices by using common downlink transmission resource, like Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), Para. 34), the terminal comprising: a transceiver (information receiving module 1201, Para. 85, FIG. 12); and a controller coupled to the transceiver (numerology multiplexing module 1202 may be configured to multiplex the at least two numerologies, Para. 85, FIG. 12) and configured to: receive information (transmit information about different numerologies to terminal devices by using common downlink transmission resource, like Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), Para. 34.  Step 1001, in which information about at least two numerologies in common downlink transmission resource is received, Para. 68, FIG. 10) regarding an uplink-downlink (5G specification, Para. 39) slot configuration (there are two slots in a TTI, Para. 41) and synchronization signal block indication information (the required resource for PBCH/PSS/SSS, Para. 40) from a base station (method 100 can be performed at a serving node, for example a BS, like a node B (NodeB or NB), Para. 35, FIG. 1).  
Jiang teaches identify the synchronization signal block indication information (the required resource for PBCH/PSS/SSS, Para. 40), based a ratio between a subcarrier spacing (The number of symbols scales with the ratio of the current subcarrier spacing, Para. 41) at which the synchronization signal block is transmitted (The required symbols for PSS/SSS can be determined similarly as for the PBCH, Para. 41) and a subcarrier spacing (and the predetermined subcarrier spacing 15 KHz, Para. 41) to which the uplink-downlink (5G specification, Para. 39) slot configuration (there are two slots in a TTI, Para. 41) is allocated (The resources for the common PBCH/PSS/SSS may include n physical resource blocks (PRBs) and has a fixed subcarrier spacing. The fixed subcarrier spacing may include, for example, 15 KHz, similar to that in the legacy system, Para. 40) from the base station (method 100 can be performed at a serving node, for example a BS, like a node B (NodeB or NB), Para. 35, FIG. 1) and the information regarding the uplink-downlink (5G specification, Para. 39) slot configuration (there are two slots in a TTI, Para. 41).  
Jiang teaches receive at least one synchronization signal block, based on the identified synchronization signal block indication information (In numerology multiplexing, the common downlink transmission resource for the numerologies, like PBCH/PSS/SSS, Para. 40, FIG. 3.  In step 1002, the at least two numerologies are multiplexed in a same frequency band based on the information about the at least two numerologies, Para. 69, FIG. 10).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 7-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Harada et al. (Pub. No.: US 20200374837 A1), hereafter referred to as Harada.  
In regard to Claim 2, as presented in the rejection of Claim 1, Jiang teaches the synchronization signal block indication information.  
Jiang fails to teach configuring of the synchronization signal block indication information comprises: dividing a plurality of synchronization signal blocks to be transmitted in a half frame into at least one group, based on a repetition period of the uplink-downlink slot configuration and a repetition period of a pattern of a slot in which the at least one synchronization signal block is transmitted, wherein the repetition period of the slot pattern is determined according to the subcarrier spacing, and configuring the synchronization signal block indication information is configured according to the at least one group and whether a plurality of synchronization signal blocks included in the at least one group are transmitted.  
Harada teaches configuring of the synchronization signal block indication information comprises: dividing a plurality of synchronization signal blocks to be transmitted in a half frame into at least one group (transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3), based on a repetition period of the uplink-downlink slot configuration and a repetition period of a pattern of a slot in which the at least one synchronization signal block is transmitted (As shown in FIG. 4, in the case of configuring the TDD DL/UL configuration semi-statically, one or two patterns indicating DL (DL portion), flexible or UL (UL portion) may be configured with respect to given periodicity (period) to be specific to the cell, Para. 64), wherein the repetition period of the slot pattern is determined according to the subcarrier spacing (64 SSB transmission candidate positions may be specified with respect to a frequency band of 6 GHz or more and subcarrier spacing (SCS, numerology) of 120 kHz, Para. 40), and configuring the synchronization signal block indication information is configured according to the at least one group and whether a plurality of synchronization signal blocks included in the at least one group are transmitted (actually transmitted SSB notified with the RMSI designates one pattern of ON/OFF with respect to 8 consecutive SSBs in a group, and configures whether the pattern is applied to each group, Para. 75-77, FIG. 6A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Jiang since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Jiang to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 3, as presented in the rejection of Claim 1, Jiang teaches the synchronization signal block indication information.  
Jiang fails to teach the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks included in the at least one group are transmitted; and a second type information bit indicating whether synchronization signal blocks each corresponding to one of the at least one group is transmitted.  
	Harada teaches the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks included in the at least one group are transmitted; and a second type information bit indicating whether synchronization signal blocks each corresponding to one of the at least one group is transmitted (a combination of the group bitmap and in-group bitmap, 8 consecutive transmission candidate positions are grouped as one group, and actually transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3.  The group bitmap indicates that a pattern of the in-group bitmap is applied to a group with a bit of “1”, and that a group with a bit of “0” does not include the actually transmitted SSB, among groups #0 to #7 that correspond to 8 bits, Para. 61, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Jiang since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Jiang to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 4, as presented in the rejection of Claim 1, Jiang teaches the synchronization signal block indication information.  
Jiang fails to teach the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks of the at least one group are transmitted; and a second type information bit to be used to identify a pattern of the first type information bit.  
	Harada teaches the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks of the at least one group are transmitted; and a second type information bit to be used to identify a pattern of the first type information bit (a combination of the group bitmap and in-group bitmap, 8 consecutive transmission candidate positions are grouped as one group, and actually transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3.  The group bitmap indicates that a pattern of the in-group bitmap is applied to a group with a bit of “1”, and that a group with a bit of “0” does not include the actually transmitted SSB, among groups #0 to #7 that correspond to 8 bits, Para. 61, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Jiang since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Jiang to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 7, as presented in the rejection of Claim 6, Jiang teaches the synchronization signal block indication information.  
Jiang fails to teach the synchronization signal block indication information comprises: a bit indicating whether each of at least one group is transmitted and a bit indicating whether a plurality of synchronization signal blocks included in the at least one group are transmitted, based on a repetition period of the uplink-downlink slot configuration and a repetition period of a pattern of a slot in which the synchronization signal block determined according to the subcarrier spacing is transmitted, wherein the at least one group comprises at least one group into which a plurality of synchronization signal blocks to be transmitted in a half frame are divided.  
Harada teaches the synchronization signal block indication information comprises: a bit indicating whether each of at least one group (transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3) is transmitted and a bit indicating whether a plurality of synchronization signal blocks included in the at least one group are transmitted (actually transmitted SSB notified with the RMSI designates one pattern of ON/OFF with respect to 8 consecutive SSBs in a group, and configures whether the pattern is applied to each group, Para. 75-77, FIG. 6A), based on a repetition period of the uplink-downlink slot configuration and a repetition period of a pattern of a slot in which the synchronization signal block determined according to the subcarrier spacing is transmitted (As shown in FIG. 4, in the case of configuring the TDD DL/UL configuration semi-statically, one or two patterns indicating DL (DL portion), flexible or UL (UL portion) may be configured with respect to given periodicity (period) to be specific to the cell, Para. 64), wherein the at least one group comprises at least one group into which a plurality of synchronization signal blocks to be transmitted in a half frame are divided (64 SSB transmission candidate positions may be specified with respect to a frequency band of 6 GHz or more and subcarrier spacing (SCS, numerology) of 120 kHz, Para. 40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Jiang since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Jiang to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 8, as presented in the rejection of Claim 6, Jiang teaches the synchronization signal block indication information.  
Jiang fails to teach the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks included in the at least one group are transmitted; and a second type information bit indicating whether synchronization signal blocks each corresponding to one of the at least one group is transmitted.  
	Harada teaches the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks included in the at least one group are transmitted; and a second type information bit indicating whether synchronization signal blocks each corresponding to one of the at least one group is transmitted (a combination of the group bitmap and in-group bitmap, 8 consecutive transmission candidate positions are grouped as one group, and actually transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3.  The group bitmap indicates that a pattern of the in-group bitmap is applied to a group with a bit of “1”, and that a group with a bit of “0” does not include the actually transmitted SSB, among groups #0 to #7 that correspond to 8 bits, Para. 61, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Jiang since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Jiang to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 9, as presented in the rejection of Claim 6, Jiang teaches the synchronization signal block indication information.  
Jiang fails to teach the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks of the at least one group are transmitted; and a second type information bit to be used to identify a pattern of the first type information bit.  
	Harada teaches the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks of the at least one group are transmitted; and a second type information bit to be used to identify a pattern of the first type information bit (a combination of the group bitmap and in-group bitmap, 8 consecutive transmission candidate positions are grouped as one group, and actually transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3.  The group bitmap indicates that a pattern of the in-group bitmap is applied to a group with a bit of “1”, and that a group with a bit of “0” does not include the actually transmitted SSB, among groups #0 to #7 that correspond to 8 bits, Para. 61, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Jiang since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Jiang to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 12, as presented in the rejection of Claim 11, Jiang teaches the synchronization signal block indication information.  
Jiang fails to teach the controller is further configured to: divide a plurality of synchronization signal blocks to be transmitted in a half frame into at least one group, based on a repetition period of the uplink-downlink slot configuration and a repetition period of a pattern of a slot in which the at least one synchronization signal block is transmitted, wherein the repetition period of the slot pattern is determined according to the subcarrier spacing, and configure the synchronization signal block indication information according to the at least one group and whether a plurality of synchronization signal blocks included in the at least one group are transmitted.
Harada teaches the controller is further configured to: divide a plurality of synchronization signal blocks to be transmitted in a half frame into at least one group (transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3), based on a repetition period of the uplink-downlink slot configuration and a repetition period of a pattern of a slot in which the at least one synchronization signal block is transmitted (As shown in FIG. 4, in the case of configuring the TDD DL/UL configuration semi-statically, one or two patterns indicating DL (DL portion), flexible or UL (UL portion) may be configured with respect to given periodicity (period) to be specific to the cell, Para. 64), wherein the repetition period of the slot pattern is determined according to the subcarrier spacing (64 SSB transmission candidate positions may be specified with respect to a frequency band of 6 GHz or more and subcarrier spacing (SCS, numerology) of 120 kHz, Para. 40), and configure the synchronization signal block indication information according to the at least one group and whether a plurality of synchronization signal blocks included in the at least one group are transmitted (actually transmitted SSB notified with the RMSI designates one pattern of ON/OFF with respect to 8 consecutive SSBs in a group, and configures whether the pattern is applied to each group, Para. 75-77, FIG. 6A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Jiang since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Jiang to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 13, as presented in the rejection of Claim 11, Jiang teaches the synchronization signal block indication information.  
Jiang fails to teach the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks included in the at least one group are transmitted; and a second type information bit indicating whether synchronization signal blocks each corresponding to one of the at least one group is transmitted.  
Harada teaches the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks included in the at least one group are transmitted; and a second type information bit indicating whether synchronization signal blocks each corresponding to one of the at least one group is transmitted (a combination of the group bitmap and in-group bitmap, 8 consecutive transmission candidate positions are grouped as one group, and actually transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3.  The group bitmap indicates that a pattern of the in-group bitmap is applied to a group with a bit of “1”, and that a group with a bit of “0” does not include the actually transmitted SSB, among groups #0 to #7 that correspond to 8 bits, Para. 61, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Jiang since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Jiang to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  

In regard to Claim 14, as presented in the rejection of Claim 11, Jiang teaches the synchronization signal block indication information.  
Jiang fails to teach the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks of the at least one group are transmitted; and a second type information bit to be used to identify a pattern of the first type information bit.
Harada teaches the synchronization signal block indication information comprises: a first type information bit indicating whether the plurality of synchronization signal blocks of the at least one group are transmitted; and a second type information bit to be used to identify a pattern of the first type information bit (a combination of the group bitmap and in-group bitmap, 8 consecutive transmission candidate positions are grouped as one group, and actually transmitted SSBs are indicated in 8 groups, Para. 60, FIG. 3.  The group bitmap indicates that a pattern of the in-group bitmap is applied to a group with a bit of “1”, and that a group with a bit of “0” does not include the actually transmitted SSB, among groups #0 to #7 that correspond to 8 bits, Para. 61, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Jiang since Harada provides a technique for grouping synchronization signal block, which can be introduced into the system of Jiang to permit patterns of synchronization signal blocks that ensure they are received in arrangements that increase the synchronization of devices utilizing certain wireless resources.  


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Matsumura et al. (Pub. No.: US 20200322199 A1), hereafter referred to as Matsumura.  
In regard to Claim 10, as presented in the rejection of Claim 6, Jiang teaches the synchronization signal block indication information.  
Jiang fails to teach the synchronization signal block indication information comprises: synchronization signal block indication information configured based on a ratio between the subcarrier spacing at which the synchronization signal block is transmitted and a subcarrier spacing to which the uplink-downlink slot configuration is allocated.  
Matsumura teaches the synchronization signal block indication information comprises: synchronization signal block indication information configured based on a ratio between the subcarrier spacing at which the synchronization signal block is transmitted and a subcarrier spacing to which the uplink-downlink slot configuration is allocated (information regarding subcarrier spacing (for example, the ratio of the UL control channel's subcarrier spacing to predetermined subcarrier spacing), Para. 84).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumura with the teachings of Jiang since Matsumura provides a technique for a ratio related to subcarrier spacings, which can be introduced into the system of Jiang to permit management of wireless transmissions with respect to appropriate subcarrier spacings.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 102
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive.  Page 9 of the Remarks presents the argument that Also, Kazmi and Gao, which are alternatively cited as allegedly anticipating Claim 1, fail to disclose setting synchronization configuration information based on information regarding an uplink-downlink slot configuration and a subcarrier spacing at which ... synchronization signal block is transmitted, as recited in Claim 1 and similarly recited in independent Claims 6, 11, and 15.  This argument is not persuasive.  The limitations introduced by the amendments of Claims 1, 6, 11 and 15, which are not taught by Kazmi, are taught by Jiang et al. (Pub. No.: US 20190149257 A1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kim et al. (Pub. No.: US 20190149384 A1) teaches signal block indication information, based on information regarding an uplink-downlink slot configuration and a ratio between a subcarrier spacing at which the synchronization signal block is transmitted and a subcarrier spacing to which the uplink-downlink slot configuration is allocated (sequence d(k) 630 used for the synchronization signal is inserted into a subcarrier corresponding to integer times the ratio of the maximum subcarrier spacing considered for the synchronization signal to the subcarrier spacing used for the current synchronization signal, Para. 82, FIG. 6).  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
12-10-2022  

/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477